DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 11/20/2020.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 24-26, 29 and 30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/1/2020.

	Claims 18-23, 27, 28, 31 and 32 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In the amended Claim 31, Applicant claims, “wherein the Chaetoceros sp., is in the absence of Chaetoceros gracilis”, which is considered to be new matter.  Insertion of the above mentioned claim limitation has no support in the as-filed specification.  The insertion of the limitation is a new concept because it neither has literal support in the as-filed specification by way of generic disclosure, nor are there specific examples of the newly limited genus which would show possession of the concept for “wherein the Chaetoceros sp., is in the absence of Chaetoceros gracilis”.  This is a matter of written description, not a question of what one of skill in the art would or would not have known.  
	The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material is new matter.  Declarations and new references cannot demonstrate the possession of a concept after the fact.  Thus, the insertion of the above mentioned claim-limitation is considered to be the insertion of new matter for the above reasons.
	As the above- mentioned claim limitation could not be found in the present specification, the recitation of the claim limitation is deemed new matter; and, therefore it must be omitted from the claim language, unless Applicant can particularly point to the specification for literal support.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The metes and bounds of claim 31 are rendered uncertain by the phrase “wherein the Chaetoceros sp., is in the absence of Chaetoceros gracilis” because it is not clear if Applicant is claiming that the Chaetoceros does not include Chaetoceros gracilis or that the Chaetoceros sp. is grown in the absence of Chaetoceros gracilis. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-23, 27, 28, 31 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okano et al. (JP 11049695 A*)(partially newly applied as necessitated by amendment).
Okano teaches a method of preventing and improving wrinkles and skin aging, wherein the skin aging is reduction of skin elasticity and additionally has antiinflammatory action and wound-healing promoting action by activating the metabolic activity of dermal fibroblast cells and by preventing the fibroblast cells from being damaged by ultraviolet rays comprising administering a composition comprising an extract of Chaetoceros gracilis obtained by extraction ethanol, methanol and/or water (See e.g, abstract).  Okano further teaches that the extract can be administered in an amount of 1% (See e.g. paragraph 0028) or in a range from 0.001-20% by weight (See e.g. paragraph 0014) and that the extract can be the solvent extract or the solvent can be removed and it can be a dry matter extract (See e.g. paragraph 0013).
The method of using the referenced composition is not expressly taught as a method for (a) modulating melanogenesis in human skin, and/or of the extracellular matrix in the human dermis, and/or (b) improving and stimulating proliferation of melanocyte cells, and/or lipolysis in the human subcutis.  However, modulating melanogenesis in human skin, and/or of the extracellular matrix in the human dermis, and/or (b) improving and stimulating proliferation of melanocyte cells, and/or lipolysis in the human subcutis is inherent to the method taught by Okano, since the extract of Chaetoceros is applied to skin and Applicant has not claimed a patient population.  Thus, the functional effect of (a) modulating melanogenesis in human skin, and/or of the extracellular matrix in the human dermis, and/or (b) improving and stimulating proliferation of melanocyte cells, and/or lipolysis in the human subcutis is inherent to the method taught by Okano.

From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the present claims are directed to: (a) modulating melanogenesis in human skin, and/or the of the extracellular matrix in the human dermis, and/or, (b) improving and stimulating proliferation of melanocyte cells, and/or lipolysis in the human subcutis,  Applicant further argues that the amendments to the claims to limit the steps of the method to applying the composition to a subject in need of any one of the treatments (a) and/or (b) therein and that Okano et al. does not directly or inherently describe the treatments (a) and/or (b) as now claimed, and thus, the claims as presented herein are not obvious thereover. Applicant further argues that Applicants have presented a new independent claim, i.e., claim 31, which recites that the composition is in the absence of the single species identified in Okano et al., i.e., wherein the composition is in the absence of Chaetoceros gracilis. 



Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY L CLARK/             Primary Examiner, Art Unit 1699